Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 4/11/2022.
Claims 1-20 have been examined and are pending with this action. 

Drawings
  	The drawings were received on 3/28/2022 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 04/11/2022 & 8/9/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
  	The Oath/Declaration filed on 4/11/2022 is accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-14, 16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkie et al (US Pub # 2013/0084896) in view of Ang et al. (US Pub # 2016/0150474).

As per claim 8, Barkie discloses an electronic device  (Barkie: [0004]: “push service platform for pushing secure notifications to a mobile computing device.”), comprising: 
a processor; memory storing instructions (Barkie: [0004]: “a mobile computing device.”), which when executed, are configured to cause the processor to: 
an acknowledgment request flag that indicates that the message includes a request to acknowledge the request once received and an acknowledgment identifier configured to identify acknowledgment messages pertaining to the message (Barkie: [0043 & fig 12]: “an acknowledgment message comprises an acknowledgment data structure 1200, such as depicted in FIG. 12. More specifically, as shown in FIG. 12, an acknowledgment data structure 1200 includes data fields such as (i) UIF MESSAGE ID, (ii) UIF DEVICE ID, (iii) USER RESPONSE, and (iv) TIME.); and 
an application payload that includes data for the message (Barkie: [0030]: “the UIF client application on the mobile computing device was used, invoked or otherwise updated.)
 and
 and 
Barkie doesn’t explicitly teaches receive, over a relatively low power communication protocol from a remote device, a message that includes reliability functionality in the message, wherein the message comprises a message format and and generate an acknowledgment message for the message, wherein the acknowledgment message includes an acknowledgment message identifier indicating that the acknowledgment message is an acknowledgment of the message. 
Ang however discloses r receive, over a relatively low power communication protocol from a remote device, a message that includes reliability functionality in the message, wherein the message comprises a message format and generate an acknowledgment message for the message, wherein the acknowledgment message includes an acknowledgment message identifier indicating that the acknowledgment message is an acknowledgment of the message (Ang: [0086]: “For example, the full-power transceiver may be wireless wide area network (WWAN) transceiver, while the low-power transceiver may be configured for wireless local area network (WLAN), Bluetooth, Zigbee, or any other suitable low-power RAT.), (Ang: [0052 & 0058]: “The processor 204 may further include receiver wake and sleep control circuitry 244 configured to control the transition of receivers within the transceivers 210, 211, 212, and their sub-components, to enter into higher power (wake) and lower power (sleep) states for power savings & to accommodate relatively low desired latency for a mobile-terminated call, a typical smart phone 104c may have a relatively short paging cycle where it wakes from the sleep state relatively frequently to listen for incoming page messages & transmissions utilized in LTE networks are merely one way to provide certain control information to a UE, and in other networks or systems, any suitable transmission or channel may be utilized, including broadcast and unicast formats.). 
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  

Claims 1 and 16 have different preamble but claim same limitation and hence rejected based on claim 8 rejection.
As per claim 9, Barkie – Ang discloses the electronic device of claim 8,  wherein the instructions are configured to cause the processor to: upon receipt of the message, start an acknowledgment timer; (Ang: [ABS & 0066]: “a synchronization period after coming out of a sleep state can be short, reducing power consumption during re-synchronization. Once synchronism is achieved via the low-power companion receiver, the full-power radio may power up and perform communication with the network & After a propagation delay and suitable processing time, the receiver of the uplink transmission 406 (e.g., a base station or other P2P node) may transmit an acknowledgment message 408, upon the receipt of which the wireless device may re-enter a sleep mode.); and
delay transmission of the acknowledgment message until the acknowledgment timer has reached an acknowledgment threshold  (Ang: [ABS & 0066]: “a synchronization period after coming out of a sleep state can be short, reducing power consumption during re-synchronization. Once synchronism is achieved via the low-power companion receiver, the full-power radio may power up and perform communication with the network & After a propagation delay and suitable processing time, the receiver of the uplink transmission 406 (e.g., a base station or other P2P node) may transmit an acknowledgment message 408, upon the receipt of which the wireless device may re-enter a sleep mode.);
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  
As per claim 10, Barkie – Ang discloses the electronic device of claim 9, wherein the instructions are configured to cause the processor to: before the acknowledgment timer reaches an acknowledgment threshold, determine whether an outgoing message has commands or data bound for the remote device; and if the outgoing message is bound for the remote device, include the acknowledgment message in the outgoing message; transmit the outgoing message including the acknowledgment message even before the acknowledgment timer reaches an acknowledgment threshold; and stop and reset the acknowledgment timer (Ang: [ABS & 0066]: “a synchronization period after coming out of a sleep state can be short, reducing power consumption during re-synchronization. Once synchronism is achieved via the low-power companion receiver, the full-power radio may power up and perform communication with the network & After a propagation delay and suitable processing time, the receiver of the uplink transmission 406 (e.g., a base station or other P2P node) may transmit an acknowledgment message 408, upon the receipt of which the wireless device may re-enter a sleep mode.);
Examiner Note:  This confirms that sync period is after the coming out of sleep mode which points out that no communication was happening while the device was in sleep mode. 
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  
Claims 27 and 34 have different preamble but claim same limitation and hence rejected based on claim 19 rejection.
As per claim 11, Barkie – Ang discloses the electronic device of claim 9, wherein the acknowledgment threshold for the acknowledgment timer is determined relative in size to a retransmission threshold for a retransmission timer used by the remote device that sent the message to determine when a retransmission of the message is to be transmitted if no acknowledgment has been received from the electronic device  (Ang: [Fig 14 & 0110]: “The illustration shows the state of the full-power transceiver 210, the timing of the sync signal transmitted from the network/base station/P2P node, the timing of a paging signal transmitted from the network/base station/P2P node, and the state of the low-power transceiver 211. At the beginning of the illustrated timeline, the full-power receiver 210 may be in a sleep state. As illustrated, the low-power receiver 211 may turn on at a given time 1402. The turn-on time 1402 of the low-power receiver 211 may be determined according to a timer or in response to any suitable event or trigger”.);
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  
As per claim 12, Barkie – Ang discloses the electronic device of claim 9, wherein the acknowledgment threshold for the acknowledgment timer is determined as half of a retransmission threshold for a retransmission timer used by the remote device that sent the message to determine when a retransmission of the message is to be transmitted if no acknowledgment has been received from the electronic device  (Ang: [Fig 2 & 0052 & 0096]: “The timer may function while the wireless communication device 200 is in a sleep state and in an awake state, although in some examples the timer may be less than perfectly accurate and may drift, and exhibit some uncertainty over time. In some examples, the timer 243 may operate in coordination with timer software 263 stored on the computer-readable medium 206 & at block 906, the wireless communication device 200 may determine whether the timing drift is expected to be below a certain threshold (e.g., a predetermined threshold). That is, after waking from the sleep state, the wireless communication device 200 may predict, e.g., based upon how long the sleep state endured, the probability that the timing drift was greater or less than a given drift threshold. ”.);
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  
As per claim 13, Barkie – Ang discloses the electronic device of the claim 8, wherein the instructions are configured to cause the processor to:
determine if the message is a duplicate of a previously received message using a common message identifier present in the message and the previously received message and sending the acknowledgment message as an acknowledgment for both the message and the previously received message  (Barkie: [0043 & fig 12]: “an acknowledgment message comprises an acknowledgment data structure 1200, such as depicted in FIG. 12. More specifically, as shown in FIG. 12, an acknowledgment data structure 1200 includes data fields such as (i) UIF MESSAGE ID, (ii) UIF DEVICE ID, (iii) USER RESPONSE, and (iv) TIME.)
As per claim 14, Barkie – Ang discloses the electronic device of the claim 8, wherein the instructions are configured to cause the processor to:
determine whether the electronic device has buffer space to receive new messages based on traffic congestion and if the electronic device has no buffer space to receive new messages based on traffic congestion, send a throttle flow command to the remote device to cause the remote device to pause communications with the electronic device for a specified duration of time  (Ang: [Fig 10 & 00098]: “the low-power receiver 211 may turn on at a given time 1002. The turn-on time 1002 of the low-power receiver 211 may be determined according to a timer or in response to any suitable event or trigger. The duration of the turn-on time of the low-power receiver 211 may correspond to the uncertainty of the timing, e.g., double the maximum time drift that is expected given the duration of the sleep state from which the device is waking. In this example, the timing uncertainty may be relatively small, e.g., due to a short sleep period for the full-power receiver 210.”.);
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Barkie in view of Ang to figure out sleeping state of the device.  One would be motivated to do so because this technique advantageously allows to account for the power consumption of the device transmitting the sync signal. [Ang: [125]].  

Claims 2-4, 6-7, & 18-20 are rejected based on rationale provided above.

Allowable Subject Matter
Claims 5, 15 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 are dependent of 4 and 9 respectively, so both claims (5 and 4) and (15 and 9) are to be dissolved in their respective independent claims for potential allowance.  
Conclusion
	For reasons above claims 1-20 are rejected and remain pending.
	Any inquiry concerning this communication or earlier communications from examiner should be directed to SIBTE H BUKHARI whose telephone number is (571)270-7122.   Examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on (571) 272-7304571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/               Examiner, Art Unit 2449